Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 1 of 26




                                                                  Exhibit A
                                                                Page 1 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 2 of 26




                                                                  Exhibit A
                                                                Page 2 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 3 of 26




                                                                  Exhibit A
                                                                Page 3 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 4 of 26




                                                                  Exhibit A
                                                                Page 4 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 5 of 26




                                                                  Exhibit A
                                                                Page 5 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 6 of 26




                                                                  Exhibit A
                                                                Page 6 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 7 of 26




                                                                  Exhibit A
                                                                Page 7 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 8 of 26




                                                                  Exhibit A
                                                                Page 8 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 9 of 26




                                                                  Exhibit A
                                                                Page 9 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 10 of 26




                                                                  Exhibit A
                                                               Page 10 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 11 of 26




                                                                  Exhibit A
                                                               Page 11 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 12 of 26




                                                                  Exhibit A
                                                               Page 12 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 13 of 26




                                                                  Exhibit A
                                                               Page 13 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 14 of 26




                                                                  Exhibit A
                                                               Page 14 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 15 of 26




                                                                  Exhibit A
                                                               Page 15 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 16 of 26




                                                                  Exhibit A
                                                               Page 16 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 17 of 26




                                                                  Exhibit A
                                                               Page 17 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 18 of 26




                                                                  Exhibit A
                                                               Page 18 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 19 of 26




                                                                  Exhibit A
                                                               Page 19 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 20 of 26




                                                                  Exhibit A
                                                               Page 20 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 21 of 26




                                                                  Exhibit A
                                                               Page 21 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 22 of 26




                                                                  Exhibit A
                                                               Page 22 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 23 of 26




                                                                  Exhibit A
                                                               Page 23 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 24 of 26




                                                                  Exhibit A
                                                               Page 24 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 25 of 26




                                                                  Exhibit A
                                                               Page 25 of 26
Case 1:21-cv-01677-KLM Document 1-1 Filed 06/17/21 USDC Colorado Page 26 of 26




                                                                  Exhibit A
                                                               Page 26 of 26
